DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 10/07/2021 has been entered.  Claims 1, 4-5, and 8-13 have been amended, claim 3 has been canceled, no claims have been added, and therefore, claims 1-2 and 3-16 remain pending in the application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a sampling module", claim 1, lines 2 and 3; "sampling module", claim 5, line 6; "sampling module", claim 6, line 2; "control module", claim 7,  line 1; "sampling module", claim 8, line 1; "sampling module", claim 9, line 1; "analysis module", claim 11, lines 1-2; "sampling module", claim 14, line 4; "analysis module", claim 15, line 4. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., and further in view of US 6,692,968 B2- Burshteyn et al.
Claim 1: “A device for examining a medium inside a bioreactor with a sampling module for taking a sample of the medium,”:  Kuennecke et al. discloses the present invention relates to a sampling device for obtaining a sample of an analyte (Para. [0001], lines 1-2).  Further, Kuennecke et al. discloses the invention relates to the 
“wherein the sampling module has an extraction region that can be arranged in touch-contact with the medium inside the bioreactor.”:  Kuennecke et al. discloses, a sampling device for obtaining a sample of an analyte comprises a feed line and a discharge line as well as an analyte feed chamber in fluidic connection between the feed line and the discharge line; the analyte feed chamber has an opening (opening 14, Para. [0037], line 3, Fig. 1) which is provided with an analyte-permeable membrane to allow the analyte to pass through from a medium to be investigated from a region outside the analyte feed chamber (Para. [0011], lines 1-7, Fig. 1).  Further, Fig. 1 illustrates an extraction region (opening 14) arrange in touch-contact with the medium inside the bioreactor.

Regarding claim 1, Kuennecke et al. teaches the invention discussed above.  Further, Kuennecke et al. teaches a membrane 15 and an extraction region (opening 14) and Fig. 1 illustrate membrane 15 arranged at the extraction region (opening 14) above.  However, Kuennecke et al. does not explicitly teach at least two different membranes; the at least two different membranes comprises a first membrane and second membrane; the first membrane includes a first cutoff pore size, and the second membrane includes a second cutoff pore size, which is smaller than the first cutoff pore size.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include at least two different membranes; the at least two different membranes comprises a first membrane and second membrane; the first membrane includes a first cutoff pore size, and the second membrane includes a second cutoff pore size, which is smaller than the first cutoff pore size as taught by Burshteyn et al., because Burshteyn et al. teaches it has been found having more than one lumen will increase the processing flow rate. In addition, having more than one lumen will have less fouling and require less cleaning cycles (Col. 12, lines 15-17) and Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components and steps (Col. 6, lines 48-50) and Burshteyn et al. teaches suitable sizes of pores of membrane can be selected by one of skill in the art depending on the particular characteristics of the cell sample to be analyzed (Col. 13, lines 5-7).
claim 2, Kuennecke et al. teaches a membrane 15 and an extraction region (opening 14) and Fig. 1 illustrate membrane 15 is arranged on an outer region of the extraction region (opening 14), where they are in touch-contact with the medium discussed above in claim 1.  However, Kuennecke et al. does not explicitly teach at least two different membranes. 
For claim 2, Burshteyn et al. teaches an invention relating to the field of test sample analysis and preparation (Col. 1, lines 10-11), and Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), which reads on the instant claim limitation of at least two different membranes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include two different membranes as taught by Burshteyn et al., because Burshteyn et al. teaches it has been found having more than one lumen will increase the processing flow rate. In addition, having more than one lumen will have less fouling and require less cleaning cycles (Col. 12, lines 15-17) and Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components and steps (Col. 6, lines 48-50).

Regarding claim 4, Kuennecke et al. teaches the invention discussed above in claim 1.  Further, Kuennecke et al. teaches a first membrane 15 and a cutoff pore size 80 kDa to 20 kDa, which reads on the limitation of a first membrane having a cutoff pore size of 50 kDa to 200 kDa, discussed above in claim 3.  However, Kuennecke et al. 
For claim 4, Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), thus a first membrane and a second membrane, and Burshteyn et al. teaches the apparatus preferably includes a microporous hollow fiber membrane having a plurality of pore sizes (Col. 3, lines 51-53), therefore, because Burshteyn et al. teaches a membrane that can include a multiple pore sizes, therefore cutoff pore size limitation of the first membrane can include 50 kDa to 200 kDa as well, and the second membrane can include a cutoff pore size of 10 kDA to 30 kDa, and Burshteyn et al. teaches suitable sizes of pores of membrane can be selected by one of skill in the art depending on the particular characteristics of the cell sample to be analyzed (Col. 13, lines 5-7) which reads on the instant claim limitation of wherein the first cutoff pore size of the first membrane is 50 kDa to 200 kDa, and the second cutoff pore size of the second membrane is 10 kDa to 30 kDa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include wherein the first cutoff pore size of the first membrane is 50 kDa to 200 kDa, and the second cutoff pore size of the second membrane is 10 kDa to 30 kDa as taught by Burshteyn et al., because Burshteyn et al. teaches it has been found having more than one lumen will increase the processing flow rate; in addition, having more than one lumen will have less fouling and require less cleaning cycles (Col. 12, lines 15-17) and further, Burshteyn et al. teaches a microporous hollow fiber membrane having a plurality of pores sized such that the composition of interest is prevented from passing through the 

Regarding claim 5, Kuennecke et al. teaches the invention discussed above in claim 1.  Further, Kuennecke et al. teaches a first membrane (membrane 15) is designed and ranged to allow proteins to pass from the medium into the sampling module (Para. [0023], lines 4-8 and line 12 (antibodies).  Further, Kuennecke et al. teaches other analytes such as glucose (nutrient), lactate (metabolite), pH, pO2 and PCO2 methanol, ethanol, formiate, acetate, glutamine, glutamate, urea, uric acid, phosphate, antibodies, growth factors and hormones are passable (Para. [0023], lines 10-12).  However, Kuennecke et al. does not teach the first membrane of the at least two different membranes is designed and arranged to allow proteins to pass from the medium into the sampling module in touch-contact with the medium, and the second membrane of the at least two different membranes is designed and arranged to allow nutrients and/or metabolites to pass from the medium into the sampling module in touch-contact with the medium.
For claim 5, Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), thus, a first membrane and a second membrane, and Burshteyn et al. teaches the device 24 selectively retains the cells of interest while allowing the interferants to pass through (Col. 12, lines 52-54, Fig. 3), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include the first membrane of the at least two different membranes is designed and arranged to allow proteins to pass from the medium into the sampling module in touch-contact with the medium, and the second membrane of the at least two different membranes is designed and arranged to allow nutrients and/or metabolites to pass from the medium into the sampling module in touch-contact with the medium as taught by Burshteyn et al., because Burshteyn et al. teaches it has been found having more than one lumen will increase the processing flow rate; in addition, having more than one lumen will have less fouling and require less cleaning cycles (Col. 12, lines 15-17) and the device 24 selectively retains the cells of interest while allowing the interferants to pass through (Col. 12, lines 52-54) and Burshteyn et al. teaches suitable sizes of pores of membrane can be selected by one of skill in the art depending on the particular characteristics of the cell sample to be analyzed (Col. 13, lines 5-7) and Burshteyn et al. teaches other 

Regarding claim 11, Kuennecke et al. teaches the invention discussed above in claim 1.  Further, Kuennecke et al. teaches a sampling medium and analysis of a medium, discussed above.  However, Kuennecke et al. does not explicitly teach an analysis module.
For claim 11, Burshteyn et al. teaches an invention relating to the field of test preparation and analysis (Col. 1, lines 10-11) and flow cytometry or a similar analytical device (Col. 21, lines41- 42), which reads on the instant claim limitation of an analysis module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include an analytical module as taught by Burshteyn et al., because Burshteyn et al. teaches analysis can be performed of the test sample from which the interferants have been removed using flow cytometry or a similar analytical device (Col. 21, lines 41-43).

Regarding claim 12, Kuennecke et al. teaches the invention discussed above in claim 11.  Further, Kuennecke et al. teaches a sampling medium and analysis of a medium, discussed above.  However, Kuennecke et al. does not explicitly teach an analysis module designed to determine a concentration of at least two different components in the medium by examining the sample of the medium taken.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include an analytical module; where an analytical device e.g. flow cytometer is capable of determining a concentration of at least two different components in the medium as taught by Burshteyn et al., because Burshteyn et al. teaches analysis can be performed of the test sample from which the interferants have been removed using flow cytometry or a similar analytical device (Col. 21, lines 41-43) and Burshteyn et al. teaches the experiment conducted separation and concentration of a biologically active proteinaceous materials (Col. 29, lines 17-18).

Claim 13: “A method for examining a medium inside a bioreactor with the steps: arranging an extraction region of a sampling module in touch-contact with the medium inside the bioreactor;”:  Kuennecke et al. discloses the present invention relates to a sampling device for obtaining a sample of an analyte, and a method for obtaining a sample of an analyte (Para. [0001], lines 1-3).  Further, Kuennecke et al. discloses a sampling device for obtaining a sample of an analyte comprises a feed line and a 
“examining the sample of the medium taken.”:  Kuennecke et al. discloses a sample of the analyte is usually obtained from the medium by a dialysis process. In Such a process, a probe provided with a dialysis or gas diffusion membrane as the “measuring window' is introduced into the medium to be examined (Para. [0002], lines 10-14).

Regarding claim 13, Kuennecke et al. teaches the invention discussed above.  Further, Kuennecke et al. teaches a membrane 15 and an extraction region (opening 14) and Fig. 1 illustrate membrane 15 arranged at the extraction region (opening 14) above.  However, Kuennecke et al. does not explicitly teach wherein the two different membranes have differently sized cutoff pore sizes.
For claim 13, Burshteyn et al. teaches an invention relating to the field of test sample analysis and preparation (Col. 1, lines 10-11), and Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), capable of having a sample medium taken from through the two different membranes, and Burshteyn et al. teaches suitable sizes of pores of membrane can be selected by one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include wherein the two different membranes have differently sized cutoff pore sizes by Burshteyn et al., because Burshteyn et al. teaches it has been found having more than one lumen will increase the processing flow rate. In addition, having more than one lumen will have less fouling and require less cleaning cycles (Col. 12, lines 15-17) and Burshteyn et al. Burshteyn et al. teaches suitable sizes of pores of membrane can be selected by one of skill in the art depending on the particular characteristics of the cell sample to be analyzed (Col. 13, lines 5-7) and Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components and steps (Col. 6, lines 48-50).


Regarding claim 14, Kuennecke et al. teaches the invention discussed above in claim 13.  Further, Kuennecke et al. teaches a membrane in touch-contact with the medium discussed above and illustrated below in annotated Fig. 1a.  However, Kuennecke et al. does not teach a two different membranes.

    PNG
    media_image1.png
    324
    615
    media_image1.png
    Greyscale

For claim 14, Burshteyn et al. teaches an invention relating to the field of test sample analysis and preparation (Col. 1, lines 10-11), and Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), which reads on the instant claim limitation of at least two different membranes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include two different membranes as taught by Burshteyn et al., because Burshteyn et al. teaches it has been found having more than one lumen will increase the processing flow rate. In addition, having more than one lumen will have less fouling and require less cleaning cycles (Col. 12, lines 15-17) and Burshteyn et al. Burshteyn et al. teaches suitable sizes of pores of membrane can be selected by one of skill in the art depending on the particular characteristics of the cell sample to be analyzed (Col. 13, lines 5-7) and Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components and steps (Col. 6, lines 48-50).


s 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., and US 6,692,968 B2- Burshteyn et al., and in further view of US 9,017,997 B2- Wuenn et al.
Regarding claim 6, modified Kuennecke et al. teaches the invention discussed above in claim 1.  Additionally, modified Kuennecke et al. teaches a similar transport line illustrated in annotated Fig. 2 below, at least two different membranes and an extraction region; and where each membrane limits the transport line to the outside (illustrated below in annotated Fig. 2), discussed above.  However, modified Kuennecke et al. does not explicitly teach an adsorber.

    PNG
    media_image2.png
    224
    626
    media_image2.png
    Greyscale

For claim 6, Wuenn et al. teaches an invention relating to a bioreactor for culturing microorganisms and cells (Col. 1, lines 6-7), and Wuenn et al. teaches membrane adsorbers (Col. 5, lines 5-6), which reads on the instant claim limitation of an adsorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include an adsorber as taught by Wuenn et al., because Wuenn et al. teaches membrane adsorbers prevent certain substances, for example toxic substances or viruses, must not pass into the perfusate during the perfusion, the filter medium consists of membrane adsorbers. Membrane adsorbers are taken to mean ion-exchange 

Regarding claim 7, modified Kuennecke et al. teaches the invention discussed above in claim 6.  Further, modified Kuennecke et al. does teach an adsorber, a transport line and a sampling module discussed above.   However, modified Kuennecke et al. does not explicitly teach a control module for controlling an adsorber through the extraction region along the transport line.
For claim 7, Burshteyn et al. teaches, the various components of the apparatus are controlled by an information processing unit, such as a computer (Col. 11, lines 41-43), which reads on the instant claim limitation of a control module for controlling an adsorber through the extraction region along the transport line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include a control module as taught by Burshteyn et al., because Burshteyn et al. teaches the information processing unit can be connected to electrical, hydraulic, or mechanical manipulators such as servos, robotic arms, gears and the like to operate the pumps, valves, and vacuum source as well as other components of apparatus 10 (Col. 11, lines 48-52).

Regarding claim 8, modified Kuennecke et al. teaches the invention discussed above in claim 6.  Further, modified Kuennecke et al. teaches a transport line through an extraction region (opening 14) and at least two different membranes, discussed and 
For claim 8, Burshteyn et al. teaches hollow fiber membranes for use as filtration device 24 can be fashioned by one of skill in the art (Col. 8, lines 38-39), which reads on the instant claim limitation of the at least two different membranes are arranged one behind the other in the transport direction through the transport line.  Further, the arrangement of the at least two different membranes one behind the other in the transport direction through the transport line is considered an obvious design choice (MPEP §2144.04, Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include at least two different membranes are arranged one behind the other in the transport direction through the transport line as taught by Burshteyn et al., because Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components (Col. 6, lines 48-50). 

Regarding claim 9, modified Kuennecke et al. teaches the invention discussed above in claim 6.  Additionally, modified Kuennecke et al. teaches two similar transport lines illustrated in annotated Fig. 2 below, at least two different membranes and an extraction region; and where each membrane limits the transport line to the outside (illustrated below in annotated Fig. 2), discussed above.  However, modified Kuennecke 


    PNG
    media_image3.png
    225
    635
    media_image3.png
    Greyscale


For claim 9, Burshteyn et al. teaches hollow fiber membranes for use as filtration device 24 can be fashioned by one of skill in the art (Col. 8, lines 38-39), which reads on the instant claim limitation of the at least two different membranes are arranged in different transport lines.  Further, the arrangement of the at least two different membranes are arranged in different transport lines is considered an obvious design choice (MPEP §2144.04, Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include at least two different membranes are arranged at least two different membranes are arranged in different transport lines as taught by Burshteyn et al., because Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components (Col. 6, lines 48-50). 


10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., US 6,692,968 B2- Burshteyn et al., and in further view of US 4,700,560A- Hoffa et al.
Regarding claim 10, modified Kuennecke et al. teaches the invention discussed above in claim 1.  Further, modified Kuennecke et al. teaches a dialysis membrane (Para. [0002], lines 12-13).  However, modified Kuennecke et al. does not teach more than one membrane is designed as dialysis membranes and/or semipermeable membranes.
For claim 10, Hoffa et al. teaches a calibration cell according to the present invention may be used to calibrate a sensor for measuring a gaseous or non-gaseous constituent parameter of a fluid (Col. 3, lines 4-6) and Hoffa et al. teaches semi-permeable membranes 18 and 20 (Col. 3, lines 46-47, Fig. 1), which reads on the instant claim limitation of wherein the membranes are designed as dialysis membranes and/or semipermeable membranes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include semi-permeable membranes as taught by Hoffa et al., because Hoffa et al. teaches a semi-permeable membranes 18 and 20 are permeable to a gaseous fluid constituent such O2 and /or CO2, but impervious to reference liquid 12 and non-gaseous reference constituents present in reference liquid 12, such as various ions and/or organic molecules. Semi-permeable membranes 18 and 20 thus allow passage of reference gases into and out of the chamber 10 without allowing the passage of reference liquid 12 (Col. 3, lines 48-54).
15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., US 6,692,968 B2- Burshteyn et al. and in further views of US 9,017,997 B2- Wuenn et al. and US 7,390,409 B2-Demmer et al.
Regarding claim 15, modified Kuennecke et al. teaches the invention discussed above in claim 14.  Further, modified Kuennecke et al. teaches a transport line and an analysis module discussed above.  However, modified Kuennecke et al. does not teach an adsorber.
For claim 15, Wuenn et al. teaches an invention relating to a bioreactor for culturing microorganisms and cells (Col. 1, lines 6-7), and Wuenn et al. teaches membrane adsorbers (Col. 5, lines 5-6), which reads on the instant claim limitation of an adsorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include an adsorber as taught by Wuenn et al., because Wuenn et al. teaches membrane adsorbers prevent certain substances, for example toxic substances or viruses, must not pass into the perfusate during the perfusion, the filter medium consists of membrane adsorbers. Membrane adsorbers are taken to mean ion-exchange membranes, adsorption membranes or active membranes, in particular biologically active membranes (Col. 5, lines 3-8).

Additionally, regarding claim 15, modified Kuennecke et al. teaches the invention discussed above in claim 14.  Further, modified Kuennecke et al. teaches a transport line, an analysis module, and an adsorber discussed above.  However, modified 
Additionally, for claim 15, Demmer et al. teaches an invention relating to a membrane holder for membrane adsorber chromatography (Col. 1, lines 7-8), and Demmer et al. teaches the principle of flow membrane adsorber chromatography is known in the field of production, in which case the adsorber membrane stack is integrated in a line system and flowed through for a defined time (Col. 2, lines 13-16), which reads on the instant claim limitation of wherein the adsorber flow is controlled in such a way that the components of the medium pass through each of the membranes into an adsorber resting in the transport line for a predetermined period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include the adsorber flow is controlled in such a way that the components of the medium pass through each of the membranes into an adsorber resting in the transport line for a predetermined period of time as taught by Demmer et al., because Demmer et al. teaches the first reception opening into the reception space, so that it passes through the adsorber membranes and flows away through a second reception space opening (Col. 1, lines 13-16) and Demmer et al. teaches the principle of flow membrane adsorber chromatography is known in the field of production, in which case the adsorber membrane stack is integrated in a line system and flowed through for a defined time under defined pressure conditions (Col. 2, lines 13-16).

16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., US 6,692,968 B2- Burshteyn et al., and further in view of US 5,800,692- Naylor et al.
Regarding claim 16, modified Kuennecke et al. teaches the invention discussed above in claim 13.  Further, modified Kuennecke et al. teaches it possible to determine the concentration of conventional analytes, such as glucose (Para. 0017], lines 3-5) and modified Kuennecke et al. teaches two different membranes discussed above.  However, modified Kuennecke et al. does not teach wherein the sample of the medium is extracted through an air bubble.
For claim 16, Naylor et al. teaches an invention relating to sample concentration and/or processing prior to or during separation of analytes that are analyzed (Col. 2, lines 39-42) and its useful to clinical diagnostics, forensic sciences, environmental chemistry, agrochemical analysis, petrochemical business, food industry (Col. 2, lines 43-45); further, Naylor et al. teaches liquid bubbles are used to confine or retain sample processing material (Col. 10, lines 18-21), which reads on the instant claim limitation of  wherein the sample of the medium is extracted through an air bubble.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include a method wherein the sample of the medium is extracted through an air bubble as taught by Naylor et al., because Naylor et al. teaches it may be helpful or necessary to confine, retain or immobilize the sample processing material in the microcolumn (Col. 10, lines 14-16) and liquids continue to pass through the microcolumn when a means .


Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Regarding the bottom of pg. 5 of Applicant’s remarks, pertaining to the amended claim 1 limitation of “the at least two different membranes comprise a first membrane and a second membrane, 
- the first membrane includes a first cutoff pore size, and 
- the second membrane includes a second cutoff pore size, which is smaller than the first cutoff pore size.”  Applicant asserts the combination of the references of Kuennecke et al. and Burshteyn et al. does not disclose or suggest the above mentioned amended claim limitations.  The reference of Burshteyn et al. does teach the device includes more than one membrane, as noted by Applicant’s remarks in paragraph 2, pg. 6, where Applicant further acknowledges the reference of Burshteyn et al. “at best, Burshteyn discloses using a plurality of membranes.”  Further, Applicant asserts the reference of Burshteyn et al. discloses identical membranes, with the same cutoff pore size.  However, the reference of Burshteyn et al. does not disclose Applicant’s assertion and further, Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components (Col. 6, lines 48-50), therefore, it would be obvious to one of ordinary skill in the art to 
Regarding paragraph 2, pg. 6 of Applicant’s remarks, Applicant asserts “a shortcoming in the reference of Burshteyn et al., where Figs. 2, 3, and 4A-4K only show one membrane.”  However, as discussed above in this section, Burshteyn et al. teaches the invention can include more than one membrane, also, acknowledged by Applicant in the beginning of paragraph 2, pg. 6 of Applicant’s remarks.  Further, Burshteyn et al. teaches adjustments and modifications can be made to the invention and suitable sizes of pores of membrane can be selected by one of skill in the art depending on the particular characteristics of the cell sample to be analyzed, therefore, Burshteyn et al. does teach a first membrane with a first cutoff pore size and a second membrane with a second, smaller cutoff pore size, which is recited in the amended claim 1.
Regarding paragraph 3, pg. 6 of Applicant’s remarks, Applicant asserts modifying the device of Burshteyn et al. to include membranes with different cutoff pore size would change the principle of operation of the device Burshteyn et al.  However, as discussed above in this section, Burshteyn et al. teaches adjustments and modifications can be made to the invention and suitable sizes of pores of membrane can be selected by one of skill in the art and Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components, also 
 Burshteyn et al. teaches modifications, so it would be obvious to one of ordinary skill in the art to understand modifications can be made to the invention, as discussed above in this section that would not cause the invention to be inoperable as Applicant has asserted above.  In response to applicant's argument that a person of ordinary skill in the art would understand that Burshteyn’s disclosure regarding a plurality of membranes means a plurality of identical, parallel membranes” and “a person of ordinary skill in the art would also understand that Burshteyn is not disclosing or suggesting using a plurality of different membranes because such a modification would mean that each of the lumens would provide different filtrations rather than additional identical lumens with the same filtration”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the bottom of pg. 6 of Applicant’s remarks, again, pertaining to the reference of Burshteyn et al. and Applicant’s assertion Burshteyn et al. does not disclose using membranes with different pore sizes, as discussed above, Burshteyn et al. teaches more than one membrane and does not disclose the membranes are identical as argued by Applicant.  Further, Burshteyn et al. suggest modifications to the invention.  Also, Applicant asserts Burshteyn et al. device cannot be modified to include different cutoff pore sizes, where Burshteyn et al. teaches adjustments and modifications can be made to the invention and suitable sizes of pores of membrane can be selected by one of skill in the art, also discussed above in this section and the rejection above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the top and middle of pg. 7 of Applicant’s remarks, pertaining to the reference of Kuennecke et al. and Burshteyn et al. applicant’s assertion that the reference of Burshteyn et al. is “only relevant for cleaning processes.”  However, the reference of Burshteyn et al. states the invention relates to the field of test sample preparation and analysis (Col. 1, lines 10-11).  Further, the disclosure of the instant 
Additionally, Applicant asserts “a person of ordinary skill in the art would not be motivated to include any of Burshteyn’s teaching because it would be counterproductive when taking a sample.”  However, Examiner disagrees because as mentioned above in this section and the rejection, Burshteyn et al. teaches adjustments and modifications can be made to the invention and suitable sizes of pores of membrane can be selected by one of skill in the art and Burshteyn et al. teaches other aspects of the invention can be readily fashioned by making adjustments or modifications to the components, therefore, it would be obvious to one of ordinary skill in the art to make modifications to the invention without making it inoperable, as Applicant has suggested.  Additionally, claims 1-2, 4-5, and 11-12 depend on claim 1 either directly or indirectly, therefore, stand rejected for the reasons discussed above in this section, as well as the rejection above.  
Regarding independent claim 13, where claim 13 incorporates analogous limitations to those presented in claim 1, for the reasons previously mentioned in this section for claim 1, claim 13 is rejected and, and claim 14, as it depends on independent claim 13.  Moreover, claims 6-9, and 10 depend either directly or indirectly on claim 1 and therefore, remain rejected, for the same reasons discussed above for the rejection of independent claim 1, pg. 8 of Applicant’s remarks.

Regarding the middle and bottom of pg. 9 of Applicant’s remarks, pertaining to claim 16, and Applicant’s assertion that the secondary reference of Naylor et al. “does not cure the deficiencies of Kuennecke et al., Burshteyn et al. and Wuenn et al. because Naylor also fails to disclose or suggest at least taking a sample of the medium through two different membranes of the extraction regions, wherein the two different membranes have differently sized cutoff pore sizes as recited in amended claim 13.”  The amended claim limitation of two different membranes and different sized cutoff pore sizes have been addressed above in this section with the discussion of Burshteyn et al., which teaches modifications to the invention and that suitable sizes of pores of membrane can be selected by one of skill in the art; therefore, claim 16 depends on claim 13 and is also rejected, for the same reasons as discussed above for independent claims 1 and 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799